NOTE: This order is nonprecedential
United States Court of AppeaIs
  for the FederaI Circuit
IN RE BAXTER INTERNATIONAL, INC.
2011-1073
(Reexamination N0. 90/007,751)
Appea1 from the United StateS Patent and Trademark
Office, B0ard of Patent Appea1s and Interferences.
do
ON MOTION
ORDER
The Direct0r of the United States Patent and Trade-
mark Office moves for a 47-day extension of time, until
Septen1ber 12, 2011, to file his brief
Upon consideration thereof
IT ls 0RDERED THAT:
The motion is granted No further eXtensions.

IN RE BAXTER INTL
2
FOR THE COURT
JUL 21 mm 151 Jan H01~ba1y
Date
J an Horbaly
C1erk
cc: Wil1iam F. Lee, ESq. F§L£[)
U S COURT 0F APPEALS FOR
R3Ym°“d T- chem ES‘1- ' the FEOEnAL c1Rcurr
321
JuL 21 2011
.!AN HORBALY
CLERK
us